 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    NICOLE DIANE LA CARIA,                                   Case No. 2:18-cv-00317-GMN-GWF
 8                                            Plaintiff,
              v.                                                              ORDER
 9
      NORTHSTAR          LOCATION         SERVICES,
10    LLC,
                                            Defendant.
11

12           This matter is before the Court on Plaintiff’s Motion to Seal Exhibits to her Motion for
13   Class Certification and her Opposition to Defendant’s Motion to Deny Class Certification (ECF
14   No. 51), filed on December 10, 2018. Also before the Court is Plaintiff’s Motion to Seal Reply in
15   support of her Motion for Class Certification (ECF No. 54), filed on December 17, 2018.
16           Plaintiff requests permission to file Exhibits 2-4 attached to her motion for class
17   certification (ECF No. 45) and Exhibits 1-6 and 8 attached to her opposition (ECF No. 47) to
18   Defendant’s motion to deny class certification under seal. Defendant represents that it is willing
19   to de-designate as confidential under the parties’ stipulated protective order portions of the
20   deposition transcripts referenced by Plaintiff. Plaintiff further represents that she will file redacted
21   versions of her documents “once [she] has a better understanding of which documents and
22   testimony will be sealed.” See Motion to Seal (ECF No. 51), 4. In addition, Plaintiff requests
23   permission to file her reply (ECF No. 53) in support of her motion for class certification under seal
24   because it quotes a document that is designated as confidential under the parties’ stipulated
25   protective order. The Court grants Plaintiff’s motions subject to her filing redacted versions of
26   motion for class certification (ECF No. 45), opposition (ECF No. 47), and reply (ECF No. 53) on
27   the docket no later than January 10, 2018. Accordingly,
28
                                                           1
 1          IT IS HEREBY ORDERED that Plaintiff’s Motion to Seal Exhibits to her Motion for

 2   Class Certification and her Opposition to Defendant’s Motion to Deny Class Certification (ECF

 3   No. 51) and Plaintiff’s Motion to Seal Reply in support of her Motion for Class Certification

 4   (ECF No. 54) are granted subject to Plaintiff filing redacted versions on the docket no later than

 5   January 10, 2019.

 6          Dated this 28th day of December, 2018.
 7

 8                                                        GEORGE FOLEY, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
